DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on December 23, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on December 23, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Drawings
The drawings are objected to because items 100, 200, 300, 400, 500, 550, 600, 700, 800 and 900 of the respective figs.1-4, figs.5A-5B and figs.6-9 need to specify with portions of the figures they correspond. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 17/643,686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except the independent claims of the instant application do not recite the claimed “receiving, at a system, from a client device over a network, a command that includes the hash value; and in response to the command, the system: using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code”. Therefore, one having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the independent claims of the instant application to add the recited “receiving, at a system, from a client device over a network, a command that includes the hash value; and in response to the command, the system: using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code” because that would allow the generation of a hash value faster and more efficiently than the generation of a hash value on similar expanded code and make the hash value based on the partially-expanded code more efficient for storing objects. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:

Application
Co-pending Application
1. A method of processing a database query comprising:
receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string;
wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generating: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
causing the database server to execute the particular instance of expanded code.

1. A method of processing a database query, comprising:
receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string; wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generating: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
causing the database server to execute the particular instance of expanded code;
receiving, at a system, from a client device over a network, a command that includes the hash value; and in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.





Application
Co-pending Application
2. The method of Claim 1 further comprising: generating a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
                    wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value.
3. The method of Claim 2 further comprising:
              receiving, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.

4. The method of Claim 3, wherein the particular instance of expanded code is a first instance of expanded code;
          the database server is a first database server, the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
the method further comprises, based on the particular instance of tokenized code, generating a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.

5. The method of Claim 4, further comprising indexing, within the hash-value-to-expanded- code index, the second instance of expanded code based on the hash value.

6. The method of Claim 3, wherein receiving the particular instance of compact code comprises receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and further comprising:
in response to generating the particular instance of expanded code, sending, to the client application running on the client device, the particular instance of expanded code.

7. The method of Claim 3, further comprising:
receiving, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determining at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to- expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value, performing the steps of:
generating a corresponding particular instance of expanded code based on the second instance of compact code;
indexing the generated corresponding particular instance of expanded code in the hash- value-to-expanded-code index based on the second hash value.
8. The method of Claim 3, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on instance of the partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.

9. The method of Claim 3, further comprising:
receiving, at the system, a compact code limit;
determining that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generating an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.

10. The method of Claim 3, wherein the language is Structured Query Language (SQL).
2. The method of claim 1 further comprising:
generating a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code; wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded-code index, based on the hash value.
3. The method of claim 1, wherein: the particular instance of expanded code is a first instance of expanded code;
the database server is a first database server; the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
the method further comprises,
based on the particular instance of tokenized code, generating a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.
4. The method of claim 3, further comprising indexing, within the hash-value-to-expanded-code index, the second instance of expanded code based on the hash value.
5. The method of claim 1, wherein receiving the particular instance of compact code comprises
receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and
further comprising:
in response to generating the particular instance of expanded code, sending, to the client application running on the client device, the particular instance of expanded code.
6. The method of claim 1, further comprising:
receiving, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determining at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to-expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value,
performing the steps of:
generating a corresponding particular instance of expanded code based on the second instance of compact code;
indexing the generated corresponding particular instance of expanded code in the hash-value-to-expanded-code index based on the second hash value.
7. The method of claim 1, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on instance of the partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.
8. The method of claim 1, further comprising:
receiving, at the system, a compact code limit;
determining that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generating an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.
9. The method of claim 1, wherein the language is Structured Query Language (SQL).



Application
Co-pending Application
11. Computer-readable storage media for transferring data from a source repository to a target repository having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to:
receive a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string;
wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generate a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generate: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
cause the database server to execute the particular instance of expanded code.  
10. Computer-readable storage media for transferring data from a source repository to a target repository having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to:
receive a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string; wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generate a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generate: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
cause the database server to execute the particular instance of expanded code;
receive, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.



Application
Co-pending Application
12. The computer-readable storage media of Claim 11, the computer-executable instructions further causing the processor to:
generate a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value.

13. The computer-readable storage media of Claim 12, the computer-executable instructions further causing the processor to:
receive, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.

14. The computer-readable storage media of Claim 13, wherein: the particular instance of expanded code is a first instance of expanded code;
the database server is a first database server; the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
computer-executable instructions further causing the processor to, based on the particular instance of tokenized code, generate a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.

15. The computer-readable storage media of Claim 14, comprising computer-executable instructions further causing the processor to index, within the hash-value-to-expanded-code index, the second instance of expanded code based on the hash value.

16. The computer-readable storage media of Claim 13, wherein receiving the particular instance of compact code comprises
receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and
further comprising computer-executable instructions causing the processor to:
in response to generating the particular instance of expanded code,
send, to the client application running on the client device, the particular instance of expanded code.

17. The computer-readable storage media of Claim 13, the computer-executable instructions further causing the processor to:
receive, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determine at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to- expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value,
the computer-executable instructions further causing the processor to:
generate a corresponding particular instance of expanded code based on the second instance of compact code;
index the generated corresponding particular instance of expanded code in the hash- value-to-expanded-code index based on the second hash value.

18. The computer-readable storage media of Claim 13, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on the instance of partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.

19. The computer-readable storage media of Claim 13, the computer-executable instructions further causing the processor to:
                     receive, at the system, a compact code limit;
                determine that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generate an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.

20. The computer-readable storage media of Claim 13, wherein the language is Structured Query Language (SQL).
11. The computer-readable storage media of claim 10, the computer-executable instructions further causing the processor to:
generate a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
index the particular instance of expanded code, in the hash-value-to-expanded-code index, based on the hash value.
12. The computer-readable storage media of claim 10, wherein the particular instance of expanded code is a first instance of expanded code;
the database server is a first database server;
the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
the computer-executable instructions further causing the processor to,based on the particular instance of tokenized code, generate a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.
13. The computer-readable storage media of claim 12, comprising computer-executable instructions further causing the processor to index, within the hash-value-to-expanded-code index, the second instance of expanded code based on the hash value.
14. The computer-readable storage media of claim 10, wherein receiving the particular instance of compact code comprises receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and
further comprising computer-executable instructions causing the processor to:
in response to generating the particular instance of expanded code, send, to the client application running on the client device, the particular instance of expanded code.
15. The computer-readable storage media of claim 10, the computer-executable instructions further causing the processor to:
receive, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determine at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to-expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value, the computer-executable instructions further causing the processor to: generate a corresponding particular instance of expanded code based on the second instance of compact code; index the generated corresponding particular instance of expanded code in the hash-value-to-expanded-code index based on the second hash value.
16. The computer-readable storage media of claim 10, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules; generating an initial hash value based on the instance of partially-expanded code; and producing the hash value by modifying the initial hash value based on the one or more hash filter rules.
17. The computer-readable storage media of claim 10, the computer-executable instructions further causing the processor to:
receive, at the system, a compact code limit; determine that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generate an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.
18. The computer-readable storage media of claim 10, wherein the language is Structured Query Language (SQL).


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 17/643,686 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Application
Co-pending Application
1. A method of processing a database query comprising:
receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string;
wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generating: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
causing the database server to execute the particular instance of expanded code.

1. A method of processing a database query comprising:
receiving a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string;
wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generating a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generating: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
causing the database server to execute the particular instance of expanded code.





Application
Co-pending Application
2. The method of Claim 1 further comprising: generating a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
                    wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value.

3. The method of Claim 2 further comprising: receiving, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.

4. The method of Claim 3, wherein the particular instance of expanded code is a first instance of expanded code;
                the database server is a first database server, the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
the method further comprises, based on the particular instance of tokenized code, generating a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.

5. The method of Claim 4, further comprising indexing, within the hash-value-to-expanded- code index, the second instance of expanded code based on the hash value.

6. The method of Claim 3, wherein receiving the particular instance of compact code comprises receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and further comprising:
in response to generating the particular instance of expanded code, sending, to the client application running on the client device, the particular instance of expanded code.



7. The method of Claim 3, further comprising:
receiving, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determining at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to- expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value, performing the steps of:
generating a corresponding particular instance of expanded code based on the second instance of compact code;
indexing the generated corresponding particular instance of expanded code in the hash- value-to-expanded-code index based on the second hash value.

8. The method of Claim 3, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on instance of the partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.

9. The method of Claim 3, further comprising:
receiving, at the system, a compact code limit;
determining that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generating an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.

10. The method of Claim 3, wherein the language is Structured Query Language (SQL).
2. The method of Claim 1 further comprising:
generating a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value.

3. The method of Claim 2 further comprising:
receiving, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.

4. The method of Claim 3, wherein the particular instance of expanded code is a first instance of expanded code;
the database server is a first database server; the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
the method further comprises, based on the particular instance of tokenized code, generating a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.

5. The method of Claim 4, further comprising indexing, within the hash-value-to-expanded- code index, the second instance of expanded code based on the hash value.

6. The method of Claim 3, wherein receiving the particular instance of compact code comprises receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and further comprising:
                in response to generating the particular instance of expanded code, sending, to the client application running on the client device, the particular instance of expanded code.



7. The method of Claim 3, further comprising:
receiving, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determining at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to- expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value, performing the steps of:
generating a corresponding particular instance of expanded code based on the second instance of compact code;
indexing the generated corresponding particular instance of expanded code in the hash- value-to-expanded-code index based on the second hash value.

8. The method of Claim 3, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on instance of the partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.

9. The method of Claim 3, further comprising:
receiving, at the system, a compact code limit;
determining that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generating an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.

10. The method of Claim 3, wherein the language is Structured Query Language (SQL).



Application
Co-pending Application
11. Computer-readable storage media for transferring data from a source repository to a target repository having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to:
receive a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string;
wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generate a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generate: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
cause the database server to execute the particular instance of expanded code.  
11. Computer-readable storage media for transferring data from a source repository to a target repository having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to:
receive a particular instance of compact code that conforms to a compact code language, wherein the particular instance of compact code includes multiple occurrences of a particular string;
wherein the particular string corresponds to a particular expanded string;
based on the particular instance of compact code, generate a particular instance of tokenized code, wherein the particular instance of tokenized code contains one or more tokens, wherein each of the one or more tokens corresponds to a subset of the particular instance of compact code;
based on the particular instance of tokenized code, generate: a particular instance of expanded code that conforms to a language supported by a database server that does not support the compact code language, wherein, in the particular instance of expanded code, each occurrence of the particular string is expanded to the particular expanded string; and
a particular instance of partially-expanded code, wherein, in the particular instance of partially-expanded code, at least a first occurrence of the particular string is expanded to the particular expanded string, and at least a second occurrence of the particular string is not expanded to the particular expanded string;
cause the database server to execute the particular instance of expanded code.



Application
Co-pending Application
12. The computer-readable storage media of Claim 11, the computer-executable instructions further causing the processor to:
generate a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value.

13. The computer-readable storage media of Claim 12, the computer-executable instructions further causing the processor to:
receive, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.

14. The computer-readable storage media of Claim 13, wherein: the particular instance of expanded code is a first instance of expanded code;
the database server is a first database server; the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
computer-executable instructions further causing the processor to, based on the particular instance of tokenized code, generate a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.

15. The computer-readable storage media of Claim 14, comprising computer-executable instructions further causing the processor to index, within the hash-value-to-expanded-code index, the second instance of expanded code based on the hash value.

16. The computer-readable storage media of Claim 13, wherein receiving the particular instance of compact code comprises
receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and
further comprising computer-executable instructions causing the processor to:
in response to generating the particular instance of expanded code,
send, to the client application running on the client device, the particular instance of expanded code.

17. The computer-readable storage media of Claim 13, the computer-executable instructions further causing the processor to:
receive, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determine at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to- expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value,
the computer-executable instructions further causing the processor to:
generate a corresponding particular instance of expanded code based on the second instance of compact code;
index the generated corresponding particular instance of expanded code in the hash- value-to-expanded-code index based on the second hash value.

18. The computer-readable storage media of Claim 13, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on the instance of partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.

19. The computer-readable storage media of Claim 13, the computer-executable instructions further causing the processor to:
               receive, at the system, a compact code limit;
                determine that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generate an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.

20. The computer-readable storage media of Claim 13, wherein the language is Structured Query Language (SQL).
12. The computer-readable storage media of Claim 11, the computer-executable instructions further causing the processor to:
generate a hash-value-to-expanded-code index based on hash values created by applying a hash function to instances of partially-expanded code;
wherein generating the hash-value-to-expanded-code index includes:
generating a hash value by applying the hash function to the particular instance of partially-expanded code; and
indexing the particular instance of expanded code, in the hash-value-to-expanded- code index, based on the hash value.

13. The computer-readable storage media of Claim 12, the computer-executable instructions further causing the processor to:
receive, at a system, from a client device over a network, a command that includes the hash value; and
in response to the command, the system:
using the hash-value-to-expanded-code index to look up the particular instance of expanded code based on the hash value, and
submitting the particular instance of expanded code to the database server to cause the database server to execute the particular instance of expanded code.

14. The computer-readable storage media of Claim 13, wherein: the particular instance of expanded code is a first instance of expanded code;
the database server is a first database server; the language supported by the first database server is a first database language;
the particular string corresponds to the particular expanded string in the first database language;
the particular string corresponds to a second expanded string in a second database language;
computer-executable instructions further causing the processor to, based on the particular instance of tokenized code, generate a second instance of expanded code that conforms to the second database language supported by a second database server that does not support the compact code language and does not support the first database language, wherein, in the second instance of expanded code, each occurrence of the particular string is expanded to the second expanded string.

15. The computer-readable storage media of Claim 14, comprising computer-executable instructions further causing the processor to index, within the hash-value-to-expanded-code index, the second instance of expanded code based on the hash value.

16. The computer-readable storage media of Claim 13, wherein receiving the particular instance of compact code comprises
                  receiving the particular instance of compact code from a client device running a client application configured to send particular instances of compact code, and
further comprising computer-executable instructions causing the processor to:
in response to generating the particular instance of expanded code,
send, to the client application running on the client device, the particular instance of expanded code.

17. The computer-readable storage media of Claim 13, the computer-executable instructions further causing the processor to:
receive, at the system, a query that comprises a second instance of compact code and a second command that includes a second hash value; and
determine at the system, based on the second hash value, whether a corresponding particular instance of expanded code has been indexed in the hash-value-to- expanded-code index based on the second hash value;
in response to determining that a corresponding particular instance of expanded code has not been indexed in the hash-value-to-expanded-code index based on the second hash value,
the computer-executable instructions further causing the processor to:
generate a corresponding particular instance of expanded code based on the second instance of compact code;
index the generated corresponding particular instance of expanded code in the hash- value-to-expanded-code index based on the second hash value.

18. The computer-readable storage media of Claim 13, wherein generating a hash value based on the instance of partially-expanded code further comprises:
receiving one or more hash filter rules;
generating an initial hash value based on the instance of partially-expanded code; and
producing the hash value by modifying the initial hash value based on the one or more hash filter rules.

19. The computer-readable storage media of Claim 13, the computer-executable instructions further causing the processor to:
receive, at the system, a compact code limit;
determine that a size of the particular instance of compact code is greater than the compact code limit; and
in response to determining that the size of the particular instance of compact code is greater than the compact code limit, generate an instance of reduced-size compact code by reducing the size of the particular instance of compact code to not exceed the compact code limit; wherein generating a particular instance of partially-expanded code comprises generating partially-expanded code based on the instance of reduced-size compact code.

20. The computer-readable storage media of Claim 13, wherein the language is Structured Query Language (SQL).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200341965 (involved in using a library table to allow updating a data value across multiple tables, in a single pass by not requiring the tokenization server to manage the parallelization, the tokenization server remains small from a resource perspective, thus allowing the tokenization server to co-exist on system, which is not possible, if the tokenization server also managed the obfuscation process that updates the second storage system).
US 20200252404 (involves in operating an interface to a shared ledger on behalf of a multiple of authorized network participants for the shared ledger, such that the shared ledger persists data via a multiple of distributed shared ledger nodes. Then generating a network org within the shared ledger to store the data on behalf of a founder org as a first one of the multiple of authorized network participants.)
US 20220121678 A1 (involved in utilizing tokenized, expanded, and partially-expanded code when responding to requests for data stored in various database systems utilizing various architectures in efficient manner).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 9, 2022